           Case 1:20-cv-03053-JTR                   ECF No. 34       filed 04/19/21       PageID.2490 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                  FILED IN THE
                                         UNITED STATES DISTRICT COURT                                         U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                                   for the_
                                                      Eastern District of Washington                      Apr 19, 2021
                          TERESA S.,                                                                          SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-CV-03053-JTR
                                                                     )
               ANDREW M. SAUL,
        COMMISSIONER OF SOCIAL SECURITY                              )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 20, is GRANTED IN PART. Defendant’s Motion for Summary
’
              Judgment, ECF No. 31, is DENIED. The matter is REMANDED to the Commissioner. Judgment is entered for the
              Plaintiff.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               John T. Rodgers                             on cross-motions for summary judgment.




Date: April 19, 2021                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
